DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coppard et al. (2010/0216547) in view of Kikuchi (2004/0004925).
Coppard et al. disclose a system comprising: a record player or a simulated record player (figure 4) configured to produce a first audio signal; a removable fader component (427) affixed to and removable from the record player (figure 7a), wherein the removable fader component is configured with a first connection point for connectivity to the record player (911) (figure 7a and 9) and a second connection point for connectivity to an external audio component (915) that produces a second audio signal (figure 9), the removable fader being 
Coppard et al. disclose the system, further comprising: another receptable configured to receive at least one of a drumbeat machine or a piano keyboard (paragraph 27). 
Coppard et al. disclose the system, wherein the removable fader component is enclosed within a fader housing that provides access to the first connection point (figure 7) and the second connection point (figure 9), and wherein the removable fader component is operable as a standalone fader (figure 6).
Coppard et al. disclose the system, wherein the receptacle is located on an outer edge of the record player (figures 4 and 7).
Coppard et al. disclose the system, wherein the removable fader component includes a knob (427), wherein the removable fader component and/or the knob include one or more features to indicate where the knob and associated source priority between the first audio signal and the second audio signal are in relation to the fader housing (417).
Coppard et al. disclose 6.    The system according to claim 5, wherein the removable fader component includes a button or switch to change the associated source priority (paragraphs 46 and 49-51).
Coppard et al. disclose the system, further comprising: another receptacle (holding pad 431) integrated along an identical side of the system as the receptacle (holding fader 427) (the housing 417 holds several receptacles and the housing 417 is also a receptacle).
Coppard et al. disclose the system, wherein a location of the receptacle vertically aligns the removable fader component and a knob of the removable fader component with one or more audio controls of the record player (figure 6).
Coppard et al. disclose inherently provides the system, wherein the receptacle is movable relative to the record player to enable the removable fader component to be held in more than one location relative to the record player, (since figure 9 shows a record player on 

Coppard et al. disclose the system, wherein each of the more than one location vertically aligns the removable fader component and a knob of the removable fader component with one or more audio controls of the record player (figure 6).
Coppard et al. disclose the system, wherein the first connection point and the second connection point include an analog connection, a digital connection, or a combination thereof (paragraphs 44 and 48).
Coppard et al. disclose the system, wherein inherently the record player includes a separate hardware component, software component, or combination thereof for connecting the record player to the external audio component by the analog connection, the digital connection, or the combination thereof (paragraphs 25, 44, and 48).
Coppard et al. disclose the system, wherein the analog connection, the digital connection, or the combination thereof is a proprietary design (figure 2).
Coppard et al. disclose the system, wherein the digital connection between the removable fader component and the external record player is a short-range wireless connection (219).
Coppard et al. disclose the system, wherein the removable fader component is connected to the external audio component by the short-range wireless connection, the external audio component includes a smartphone, a laptop computer, a tablet computer, a wireless speaker, or any device capable of transmitting one or more digital files via the short-range wireless connection (figure 12).
Coppard et al. disclose the system, wherein the hardware component, the software component, or the combination thereof provides for a user customization of the first connection point, the second connection point, or a combination thereof to facilitate connectivity 
Coppard et al. disclose the system, wherein the hardware component, software component, or a combination thereof provides for a user customization of one or more performance characteristics of the removable fader component (figures 4-7 and 9).
Coppard et al. disclose the system, wherein the user customization is available while the removable fader is held by the receptacle or removed from the system (figures 4-7).
Coppard et al. disclose the system, wherein the record player, the external record player, or a combination thereof includes a record player, a digital disc jockey (DDJ) device, a compact disc player, a digital media player, a smartphone, a tablet computer, a laptop computer, a drumbeat machine, a piano keyboard, recording software, a touch screen, or a wireless speaker (paragraphs 32 and 50).
	While Coppard et al. disclose an audio component or controller for producing an audio signal while emulating or simulating a record player (paragraphs 31-33), Coppard et al. do not disclose the use of a record player receiving a record. 
	However, Kikuchi discloses a system comprising: a record player (5) (figure 1) configured to play a record and to produce a first audio signal using the record (figure 1 and paragraphs 33-34)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the teachings of Kikuchi with Coppard et al., because the teachings provide the use of records for producing audio signals.



Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coppard et al. in view of Kikuchi as applied to claims 1-13 and 15-20 above, and further in view of Frederick et al. (2008/0144478).
Coppard et al. and Kikuchi are discussed above.  Neither disclose the use of an USB port.
	However, Frederick et al. disclose a system comprising a record player, wherein the system includes a digital connection which is an USB connection (44) allows the connection to a computer (paragraph 26).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the teachings of Frederick et al. with Coppard et al. in view of Kikuchi, because the teachings provide the transmission of audio signals via an USB to a media player or computer.

Response to Arguments
Applicant’s arguments, see remarks, filed 4/16/2021, with respect to the finality of the previous office action have been fully considered and are persuasive.  The finality of the previous office action has been withdrawn.  However, this action is in response to the remarks made 4/16/2021. 
Applicant’s arguments with regard to the prior art, is not persuasive.  While Coppard et al. provide a video game controller, the usage simulates a record player wherein audio is produce from each turntable or the video game controller.  Kikuchi provides a record player including a slider control, wherein the record player is configured to receive a record and to produce a first audio signal using the record.  The 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






MTF4/20/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837